Exhibit 10.4

AMENDMENT TO 3-YEAR LETTER OF CREDIT AGREEMENT

THIS AMENDMENT TO 3-YEAR LETTER OF CREDIT AGREEMENT, dated as of May 18, 2006
(this “Amendment”), is entered into by and among THE GAP, INC., a Delaware
corporation (the “Company”), the LC Subsidiaries (as defined in the Agreement
referred to below) and BANK OF AMERICA, N.A. (the “LC Issuer”).

RECITALS

A. The Company, the LC Subsidiaries and the LC Issuer are parties to a 3-Year
Letter of Credit Agreement, dated as of May 6, 2005 (the “Agreement”), providing
for the issuance by the LC Issuer of Letters of Credit (as therein defined) for
the account of the Company and the LC Subsidiaries.

B. As of the date hereof, certain Letters of Credit remain outstanding and
undrawn.

C. The Company and the LC Subsidiaries wish to amend the Agreement to terminate
the obligation of the LC Issuer to issue further Letters of Credit and to
provide that Letters of Credit issued and outstanding as of the date hereof need
not be cash collateralized on the Termination Date in accordance with the
existing terms and provisions of the Agreement.

D. The LC Issuer is willing to make such amendment, on the terms and subject to
the conditions of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to them in the Agreement.

2. Amendments to Agreement.

(a) Section 1.01 of the Agreement is hereby amended by deleting therefrom the
definition of “Termination Date” and substituting therefor the following:

“‘Termination Date’ means May 18, 2007.”

(b) Section 2.01 of the Agreement is hereby amended by deleting such Section in
its entirety and replacing it with the following:

“SECTION 2.01 Letters of Credit. The LC Issuer has, on the terms and conditions
set forth herein, Issued for the account of the Company and one or more LC
Subsidiaries, certain Letters of Credit that remain outstanding and undrawn as
of the date of the First Amendment hereto.”



--------------------------------------------------------------------------------

(c) Section 2.02 of the Agreement is hereby amended by deleting such Section in
its entirety and replacing it with the following:

“SECTION 2.02 [Intentionally Omitted]”

(d) Section 2.03 of the Agreement is hereby amended by deleting such Section in
its entirety and replacing it with the following:

“SECTION 2.03 [Intentionally Omitted]”

(e) Section 2.05 of the Agreement is hereby amended by deleting such Section in
its entirety and replacing it with the following:

“SECTION 2.05 Letter of Credit Facility Fees. The Company hereby agrees to pay
to the LC Issuer a letter of credit facility fee at a rate per annum equal to
the Applicable Margin in effect from time to time on the Facility Amount in
effect from time to time (regardless of the actual or deemed usage thereof) for
the period from the date hereof until the Termination Date, payable quarterly in
arrears on the last day of January, April, July and October and on the
Termination Date.”

(f) Section 2.09 of the Agreement is hereby amended by deleting such Section in
its entirety and replacing it with the following:

“SECTION 2.09 [Intentionally Omitted]”

(g) Section 2.10 of the Agreement is hereby amended by deleting such Section in
its entirety and replacing it with the following:

“SECTION 2.10 [Intentionally Omitted]”

(h) Section 2.15 of the Agreement is hereby amended by deleting such Section in
its entirety and replacing it with the following:

“SECTION 2.15 [Intentionally Omitted]”

(i) Section 2.16 of the Agreement is hereby amended by deleting such Section in
its entirety and replacing it with the following:

“SECTION 2.16 [Intentionally Omitted]”

(j) Article IV of the Agreement is hereby amended by deleting such Article in
its entirety and replacing it with the following:

“ARTICLE IV

[Intentionally Omitted]”

 

2



--------------------------------------------------------------------------------

(k) Article V of the Agreement is hereby amended by deleting such Article in its
entirety and replacing it with the following:

“ARTICLE V

[Intentionally Omitted]”

(l) Article VI of the Agreement is hereby amended by deleting such Article in
its entirety and replacing it with the following:

“ARTICLE VI

[Intentionally Omitted]”

(m) Section 7.01 the Agreement is hereby amended by deleting from such Section
the text of paragraphs (b), (c), and (i) thereof and replacing such text, in
each case, with the following: “[Intentionally Omitted]”

3. Effective Date. This Amendment will become effective as of the date first
written above when the LC Issuer shall have received (a) duly executed
counterparts hereof from the Company, each LC Subsidiary and the LC Issuer and
(b) a payment in immediately available funds of the letter of credit facility
fee under Section 2.05 of the Agreement accrued through the Termination Date (as
such term is amended hereby).

4. Miscellaneous.

(a) Except as herein expressly amended, all terms, covenants and provisions of
the Agreement are and shall remain in full force and effect and all references
to the Agreement contained therein shall henceforth refer to the Agreement as
amended by this Amendment. This Amendment shall be deemed incorporated into, and
a part of, the Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. No third party beneficiaries
are intended in connection with this Amendment.

(c) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document may be delivered by any party hereto either in the
form of an executed original or an executed original sent by facsimile
transmission to be followed promptly by mailing of a hard copy original, and
that receipt by the LC Issuer of a facsimile transmitted document purportedly
bearing the signature of the Company or an LC Subsidiary shall bind the Company
or such LC Subsidiary, as the case may be, with the same force and effect as the
delivery of a hard copy original. Any failure by the LC Issuer to receive the
hard copy executed original of such document shall not diminish the binding
effect of receipt of the facsimile transmitted executed original of such
document which hard copy page was not received by the LC Issuer, and the Issuer
is hereby authorized to make sufficient photocopies thereof to assemble complete
counterpart documents.

 

3



--------------------------------------------------------------------------------

(e) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

THE GAP, INC.

By  

/s/ Sabrina Simmons

Name:   Sabrina Simmons Title:   Senior Vice President – Finance and Treasurer

BANANA REPUBLIC, LLC

By  

/s/ Sabrina Simmons

Name:   Sabrina Simmons Title:   Senior Vice President – Finance and Treasurer

GAP (CANADA) INC.

By  

/s/ Sabrina Simmons

Name:   Sabrina Simmons Title:   Senior Vice President – Finance and Treasurer

GAP (FRANCE) S.A.S.

By  

/s/ Lisa D. Mertens

Name:   Lisa D. Mertens Title:   President

GAP (JAPAN) K.K.

By  

/s/ Thomas J. Lima

Name:   Thomas J. Lima Title:   Director

GAP (NETHERLANDS) B.V.

By  

/s/ Lisa D. Mertens

Name:   Lisa D. Mertens Title:   Director

 

S-1



--------------------------------------------------------------------------------

GPS CONSUMER DIRECT, INC.

By  

/s/ Sabrina Simmons

Name:   Sabrina Simmons Title:   Senior Vice President – Finance and Treasurer

GPS (GREAT BRITAIN) LIMITED

By  

/s/ Byron H. Pollitt, Jr.

Name:   Byron H. Pollitt, Jr. Title:   Director

OLD NAVY (CANADA) INC.

By  

/s/ Sabrina Simmons

Name:   Sabrina Simmons Title:   Senior Vice President – Finance and Treasurer

FORTH & TOWNE LLC

By  

/s/ Sabrina Simmons

Name:   Sabrina Simmons Title:   Senior Vice President – Finance and Treasurer

BANK OF AMERICA, N.A.

By  

/s/ Thomas J. Kane

Name:   Thomas J. Kane Title:   Senior Vice President

 

S-2